Name: Council Regulation (EEC) No 3589/88 of 8 November 1988 opening, allocating and providing for the administration of a Community tariff quota for fillets of certain cod and of fish of the species Boreogadus saida, originating in Norway (1989)
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 22 . 11 . 88 Official Journal of the European Communities No L 314 / 15 COUNCIL REGULATION (EEC) No 3589/ 88 of 8 November 1988 opening, allocating and providing for the administration of a Community tariff quota for fillets of certain cod and of fish of the species Boreogadus saida, originating in Norway ( 1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES , (tonnes) Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal , Member States 1984 1985 1986 1987 Benelux 0 0 1 0 Denmark 72 10 2 21 Germany 0 0 0 0 Greece 0 11 0 0 Spain 37 0 0 14 France 58 8 19 24 Ireland 0 0 0 0 Italy 4 589 2 691 2 354 1 390 Portugal 0 0 0 0 United Kingdom 0 0 0 0 I 4 756 2 720 2 376 1 449 Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Kingdom of Norway was concluded on 14 May 1973 ; whereas , following the accession of Spain and Portugal to the Community , an Agreement in the form of an Exchange of Letters , was concluded and approved by Decision 86 / 557 /EEC (*); Whereas the said Agreement provides in particular for the opening of a Community tariff quota at zero duty for fillets of certain cod and of fish of the species Boreogadus saida, originating in Norway ; whereas , therefore , the tariff quota in question should be opened for the period 1 January to 31 December 1989 ; Whereas , during the years under consideration , the products in question were imported only by certain Member States and not at all by the other Member States ; whereas in these circumstances initial shares should be allocated to the importing Member States and the other Member States should be guaranteed access to the tariff quota when imports into those States of the products concerned are notified ; whereas these arrangements for allocation will equally ensure the uniform application of the Common Customs Tariff; Whereas , in view of these factors , the initial percentage shares of the quota volume can be expressed approximately as follows : Whereas equal and continuous access to the quota should be ensured for all importers and the rate laid down for the quota should be applied consistently to all imports until the quota is used up ; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas , in order to correspond as closely as possible to the actual development of the market in the said product , the allocation should reflect proportionately the requirements of the Member States calculated with reference to statistics of imports from Norway during a representative reference period and to the economic outlook for the quota year in question ; Denmark Greece Spain France Italy 0,50 0,18 0,21 0,79 98,32 Whereas during the latest years for which statistics are available , imports into each of the Member States were as follows : Whereas , to allow for import trends for the products concerned , the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers some degree of certainty , the first part of the tariff quota should be set at a high level , which in this case could be 54% of the quota volume;(&gt;) OJ No L 328 , 22 . 11 . 1986 , p. 76 . No L 314 / 16 Official Journal of the European Communities 22 . 11 . 88 remaining unused in one Member State while it could be used in others ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , Whereas initial shares may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas , each time its additional share is almost used up , a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown herewith : Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused , it is essential that the Member State concerned return a significant proportion thereof to the reserve in order to prevent part of the Community tariff quota from Order No CN code Description Quota volume(tonnes) Rate of duty (% ) 09.0709 ex 0305 30 19 Fillets of cod of the species Gadus morhua and Gadus ogac, and fish fillets of the speciesBoreogadus saida, dried , salted or in brine , originating in Norway 3 000 0 (in tonnes) Denmark 8 Greece 3 Spain 3 France 1 3 Italy 1 593 3 . The second part of the quota , amounting to 1 380 tonnes , shall constitute the reserve . 4 . If an importer indicates that a consignment of the products in question is to be imported into a Member State not included in the initial allocation and applies to use the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply duties of 3,4 % and 0% respectively . 2 . Imports of the products in question shall not be eligible under the tariff quota referred to in paragraph 1 unless the free-at-frontier-price , which is determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796 / 81 (*), as last amended by Regulation (EEC) No 3759 / 87 ( 2 ), is at least equal to the reference price set or to be set by the Community for the product or categories of products under consideration . 3 . The Protocol on the definition of the concept of originating products and on methods of administrative cooperation , annexed to the Agreement between the European Economic Community and the Kingdom of Norway, shall apply . Article 3 1 . If a Member State has used 90 % or more of its initial share as specified in Article 2 (2 ), or of that share less any proportion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission , and to the extent that the reserve so permits , draw a second share , equal to 10 % of its initial share , rounded up where necessary to the next whole number . Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two parts . 2 . The first part of this quota shall be allocated among certain Member States . The quota shares shall , subject to Article 5 , be valid until 31 December 1989 , and shall be as follows : 2 . If, after its initial share has been used up , a Member State has used 90% or more of the second share as well ,(*) OJ No L 379 , 31 . 12 . 1981 , p . 1 .( 2 ) OJ No L 359 , 21 . 12 . 1987 , p . 1 . 22 . 11 . 88 Official Journal of the European Communities No L 314 / 17 It shall , not later than 5 October 1989 , inform the Member States of the amount still in reserve , following any return of shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the last drawing. it shall forthwith , using the procedure provided for in paragraph 1 , draw a third share equal to 5 % of its initial share , rounded up where necessary to the next whole number . 3 . If, after its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . This process shall apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that they may not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1989 . Article 7 1 . The Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the product in question have free access to the shares allocated to them. 3 . The Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 Member States shall , not later than 1 October 1989 , return to the reserve the unused portion of their initial share which , on 15 September 1989 , is in excess of 20% of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1989 , notify the Commission of the total quantities of the product in question imported up to and including 15 September 1989 and charged against the Community quota and of any portion of their initial shares returned to the reserve . Article 8 At the request of the Commission , the Member States shall inform it of imports actually charged against their quota shares . Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with .Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it , inform each State of the extent to which the reserve has been used up . Article 10 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1988 . For the Council The President A. PEPONIS